Order entered November 17, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00202-CR

                            MURARI RAO, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court at Law No. 6
                             Collin County, Texas
                     Trial Court Cause No. 006-88025-2019

                                       ORDER

      Before the Court is the State’s November 14, 2022 first motion for extension

of time to file the State’s tendered brief. We GRANT the motion and ORDER the

State’s brief received with the motion filed as of the date of this order.


                                               /s/    DENNISE GARCIA
                                                      JUSTICE